Citation Nr: 1739187	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial disability rating for service-connected obstructive sleep apnea, currently evaluated as 30 percent disabling effective June 20, 2013 and 50 percent disabling effective July 8, 2015.

4.  Entitlement to an effective date prior to July 8, 2015 for the award of a 50 percent evaluation for service-connected obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Marc D. Pepin, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from October 1984 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2015 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  The April 2015 decision denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and obstructive sleep apnea, and the April 2016 decision granted service connection for obstructive sleep apnea, assigning a 30 percent evaluation from June 20, 2013 and a 50 percent evaluation from July 8, 2015.

The Veteran presented testimonial evidence at a Board hearing held by videoconference before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.





FINDINGS OF FACT

1.  The Veteran has not been shown to have current right ear hearing loss to a degree that is considered disabling for VA service connection purposes.

2.  The Veteran's left ear sensorineural hearing loss, of a severity considered disabling under VA standards, is at least as likely as not causally related to his exposure to excessive noise during active military service.

3.  The Veteran's tinnitus arose during service and has continued intermittently to the present.

4.  Resolving all reasonable doubt in the Veteran's favor, his obstructive sleep apnea has been of sufficient severity as to require use of a breathing assistance device such as continuous airway pressure (CPAP) machine throughout the appeal period; his obstructive sleep apnea has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale or required a tracheostomy.

5.  The grant of a 50 percent disability rating made herein from the beginning of the appeal period represents a full grant of the benefits sought by the claim for an effective date prior to July 8, 2015 for the award of a 50 percent evaluation for obstructive sleep apnea; there remains no question of law or fact to decide regarding this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

3.  The criteria for service connection for tinnitus have been met.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for a 50 percent disability rating, but no higher, have been met from the effective date of the grant of service connection for obstructive sleep apnea, June 20, 2013.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.97, Diagnostic Code 6847 (2017).

5.  The issue of entitlement to an effective date prior to July 8, 2015 for the assignment of a 50 percent disability rating for obstructive sleep apnea is rendered moot by the decision herein pertaining to the Veteran's claim for a higher disability rating for obstructive sleep apnea.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.400, 20.101(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

I.  Service Connection

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Sensorineural hearing loss, as an organic disease of the nervous system, is among the disorders enumerated under 38 C.F.R. § 3.309(a).  During the pendency of this appeal, the Court clarified that the list of chronic diseases in 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 260 (2015).

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In connection with his claim, the Veteran was provided with a VA audiological examination in April 2015.  Audiometric testing demonstrated pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
20
LEFT
40
25
30
35
40

Speech audiometry revealed speech recognition ability of 92 percent in the left ear and 94 percent in the right ear, using the Maryland CNC word discrimination test.

For the right ear, the competent evidence of record does not demonstrate an auditory threshold of 40 or more for any of the relevant frequencies (500 to 4000 Hz), auditory thresholds of 26 or greater for at least 3 of the relevant frequencies, or speech audiometry of less than 94 percent.  Right ear hearing loss of a disabling level for VA service connection purposes has therefore not been shown.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.

The Board has considered the Veteran's reports pertaining to his subjectively experienced difficulty hearing.  However, because hearing loss of a disabling level for VA service connection purposes is not a simple condition which can be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of hearing loss consistent with VA regulations, the Veteran's assertions alone are insufficient to confirm such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the foregoing reasons, the Board finds that the claim for service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

While the Veteran's decreased hearing acuity of the right ear does not meet the regulatory criteria to qualify as a hearing loss "disability" for VA service connection purposes, the left ear impairment does so qualify.

At the October 2016 Board hearing, the Veteran testified that he was exposed to significant noise from his duties as a boats mate, particularly when working in the magazine room and in the gun mount.  He reported that ever since service, he has experienced difficulties with his hearing, worse in the left ear, as well as tinnitus.  The Veteran's service treatment records contain hearing conservation data reports indicating duties resulting in excessive noise exposure.  

The Veteran has consistently reported noticing problems with his hearing since military service.  Such report requires only his personal observations as to the symptoms he experienced as opposed to specialized medical education or training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board additionally finds no reason to question the credibility of the Veteran's account, and finds this evidence quite persuasive.

As noted above, the Veteran was provided with a VA audiological examination in April 2015.  The examiner stated an opinion that the Veteran's left ear hearing loss was less likely as not related to service, reasoning that there was no permanent positive threshold shift during service, and pointing to hearing conservation data sheets comparing 1984 and 1988 audiogram findings showing no threshold shift at any one frequency.  The examiner, however, did not explain why he chose those two audiograms for comparison, while ignoring audiograms from the enlistment examination in June 1984 and separation examination in September 1988 which would appear to show positive threshold shifts at each frequency between 500 Hertz and 4000 Hertz (of between 10 and 20 decibels each).  The Board therefore finds the opinion of the April 2015 VA examiner to carry little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

While the Board could remand the case for another opinion on this matter, the Board has determined that a VA Training Letter on Hearing Loss provides sufficient information about the likely causes of sensorineural hearing loss, the type this Veteran has, to resolve the benefit of the doubt on the remaining question of the likelihood of a connection between the Veteran's current left ear hearing loss disability and noise exposure.  In this regard, Training Letter 10-02 (March 18, 2010) notes that, "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  When considered alongside the Veteran's report of recognizing a difference in his hearing ability since service, the Board finds that the evidence has at least reached the point of equipoise on the question of whether the Veteran's current left ear hearing loss disability is at least partially caused by his exposure to excess noise during military service.  There being at least an approximate balance of positive and negative evidence regarding this issue, the benefit of the doubt, held by the claimant, applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

B. Tinnitus

The Veteran asserts that he experiences ringing in his ears which began during service and has continued to the present, also resulting from his excessive in-service noise exposure.

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Given the circumstances of the Veteran's service, and his credible reports of continuous symptoms since service, the Board finds that service connection is warranted for tinnitus on a presumptive basis.

II.  Initial Increased Rating

The Veteran asserts that he is entitled to initial disability ratings for obstructive sleep apnea higher than those assigned in the RO's April 2016 decision: 30 percent effective June 20, 2013 and 50 percent effective July 8, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's service-connected obstructive sleep apnea is rated under 38 C.F.R. § 4.97, Diagnostic Code 6847, used for evaluating  sleep apnea syndromes (obstructive, central, and mixed).  Under that diagnostic code, sleep apnea resulting in persistent day-time hypersomnolence warrants a 30 percent evaluation and sleep apnea requiring use of a breathing assistance device such as a continuous airway pressure machine (CPAP) warrants a 50 percent evaluation.  A 100 percent disability rating for sleep apnea is warranted when sleep apnea results in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

The Veteran was provided with an initial VA examination pertaining to his sleep apnea claim in April 2015.  A physician's assistant recorded the Veteran's reports of having problems sleeping for several years, including waking up all night long and being tired in the morning. She noted that the Veteran had undergone sleep studies in 1984 and 1988, with the first being inconclusive and the second also inconclusive secondary to large tonsils.  She indicated that the Veteran had daytime hypersomnolence but did not require use of a breathing assistance device.    

The Veteran underwent a polysomnogram test in July 2015 which demonstrated severe obstructive sleep apnea-hypopnea.  The evaluator noted that the events were supine-predominant with very little supine sleep seen.  Severe oxyhemoglobin desaturation during sleep was seen and the report indicates that the Veteran displayed markedly abnormal sleep architecture and severe sleep fragmentation.  Findings from an August 2015 followup nocturnal therapeutic polysomnography with CPAP titration evaluation demonstrated that with the breathing assistance device, the Veteran's sleep architecture was relatively preserved, with only intermittent loss of sleep continuity and mild sleep fragmentation.

An April 2016 VA supplemental medical opinion has been associated with the file indicating that the Veteran's obstructive sleep apnea at least as likely as not was incurred in service, and the symptoms were greatly relieved by use of a CPAP machine.

Other than the Veteran's July 2015 study, the next-most recent polysomnogram was performed in May 1988.  Testing showed 12-14 apneas, but the report indicates that chest and abdominal respiratory monitors were dysfunctional, and the nature of the apneas could not be clearly delineated.  The impression given was borderline polysomnographic study.  A followup report from September 1988 includes an impression of probable obstructive sleep apnea, possibly entirely due to tonsillar hypertrophy, with daytime hypersomnolence and sleep disturbance.  The report recorded the Veteran's reports of profound, progressive snoring for 4-5 years.  He described being fatigued much of the day and falling asleep with any cessation of activity.  He stated that soon after falling asleep, he generally awakens on his back with a gasping sensation, and indicated that his bunkmates on the ship complained of his prominent snoring and observed him jumping or gasping at night.

When considering the above evidence under the law and regulations cited above, the Board finds the evidence to at least be evenly balanced as to whether the Veteran's obstructive sleep apnea was of such severity when he first submitted his claim as to require the use of a breathing assistance device.  The fact that the polysomnogram confirming the diagnosis of obstructive sleep apnea and need of a CPAP machine did not take place until July 2015, while important, is not found to be dispositive in this case, as it was the only sleep study performed during the relevant appeal period, with the next most-recent taking place approximately 15 years before the effective date of service connection.  

While the Board acknowledges that the April 2015 VA examiner indicated that the Veteran's obstructive sleep apnea did not require use of a breathing assistance device such as a CPAP machine, she based this determination upon the results of the 1988 sleep study and did not make clear whether she reached this conclusion simply because the Veteran did not yet have such machine prescribed to him.

Given the severity of the Veteran's obstructive sleep apnea documented at the time of the July 2015 study, and his reports of breathing during sleep interrupted to such a degree as to awaken gasping, also observed by others, the Board will resolve all reasonable doubt in favor of the Veteran and find that a 50 percent disability rating is warranted for the entirety of the appeal period.  As there is no evidence of record indicating that the Veteran ever experienced chronic respiratory failure with carbon dioxide retention or cor pulmonale, or underwent a tracheostomy, a disability rating in excess of 50 percent is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of a disability rating in excess of 50 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Earlier Effective Date Claim

Following the RO's grant of service connection for obstructive sleep apnea with a disability rating of 30 percent effective June 20, 2013 and disability rating of 50 percent effective July 8, 2015, the Veteran asserted that he was entitled to an effective date prior to July 8, 2015 for the award of a 50 percent evaluation. 

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104 (West 2014), 7105; 38 C.F.R. §§ 19.7, 20.101 (2017).  The Board is granting a 50 percent disability rating for obstructive sleep apnea the entirety of the appeal period in connection with the Veteran's claim for a higher initial disability rating.  Inasmuch as this determination fully grants the maximum benefits sought by the claim for an earlier effective date for the assignment of a 50 percent evaluation for obstructive sleep apnea, that issue on appeal has been rendered moot.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.400, 20.101.  It is therefore dismissed without prejudice.


IV. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Regarding the claims granted herein, any potential error or shortcoming in these duties has not resulted in prejudice to the Veteran, are harmless, and need not be discussed further.

To the extent that the Board denied the Veteran's claims of entitlement to service connection for right ear hearing loss and an initial disability rating in excess of 50 percent for obstructive sleep apnea, VA's duties to notify and assist have been met.
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

The Veteran presented testimony at a videoconference hearing before the Board in October 2016.  The VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the nature and etiology of the Veteran's hearing loss and sleep apnea disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded relevant VA examinations in April 2015, and a supplemental opinion was provided pertaining to the claim seeking service connection for sleep apnea in April 2016.  See 338 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159(c)(4) (2017); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations and opinions provided are adequate for the purposes of adjudicating the appeals seeking service connection for right ear hearing loss and a disability rating in excess of 50 percent for service-connected obstructive sleep apnea.  The examination reports indicate review of the claims file and the Veteran's pertinent medical history and documented the results of audiological evaluation testing via polysomnogram, and the examiners provided adequate discussions of relevant symptomatology and diagnoses.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that the Veteran's most-recent examinations were conducted approximately two years ago, but notes that the record does not reflect, and the Veteran has not asserted, that the Veteran's right ear hearing loss or obstructive sleep apnea have worsened since the April 2015 audiological examination and July 2015 polysomnogram study.  The duty to assist does not require that a claim be remanded for additional examination solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  The Board finds the opinions provided to be adequate for adjudicatory purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these appeals, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to a disability rating for service-connected obstructive sleep apnea of 50 percent, but no greater, is granted for the entirety of the appeal period, effective June 20, 2013.

The claim of entitlement to an effective date prior to July 8, 2015 for the award of a 50 percent disability rating for obstructive sleep apnea is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


